Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/12/2022. Applicant’s argument, filed on 09/12/2022 has been entered and carefully considered. Claims 1-8 are pending.

The application filed on 03/02/2020, claims foreign priority to JAPAN 2019-049126 filed 03/15/2019. The certified copy of priority has been filed on 04/10/2020.

Response to Arguments

Applicant’s arguments in the 09/12/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 4-6 argues “target values …. Scan is the determined number of times”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Yoshino in view of Droz further in view of Templeton teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Yoshino teaches, Fig. 16, [0100]-[0103], generation of a periodic signal or pulses, or number of times the pulses are generated, [0164]-[0166], also, the temperature effect on the circuit, Droz teaches, [0018]-[0023], scanning resolution or space resolution to identify objects in the surrounding environment).
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the determined number of times”. The amended claim limitation in the context, “the number of times of light emission for one scan is the determined number of times” is not clearly understood. A claim language change is requested to clarify the scope of the claim language. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 20170356985 A1) in view of in view of Droz et al. (US 20180164439 A1), hereinafter Droz, further in view of Templeton et al. (US 9,383,753 B1), hereinafter Templeton.

	Regarding claim 1, Yoshino discloses an object detector comprising ([0002]):  5an optical scanning system including ([0026]): a light source configured to emit light at a predetermined light-emission cycle ([0165]); and a phototransmitter system configured to scan a certain range with the light emitted from the light source ([0037]); and circuitry configured to such that is the determined number of times (Fig. 16, element S6).
	Yoshino discloses all the elements of claim 1 but Yoshino does not appear to explicitly disclose in the cited section scan a certain range; determine: target values for both a detectable distance and a pixel density based on information about a surrounding environment of an object; the number of times of light emission for one scan based on the determined target values.
	However, Droz from the same or similar endeavor teaches scan a certain range (Fig. 5, element 504); determine: target values for both a detectable distance and a pixel density based on information about a surrounding environment of an object; the number of times of light emission for one scan based on the determined target values ([0018-[0023], changing resolution of scanning, refresh rate, will identify the range of objects, current published application, [0004], pixel density, spatial resolution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino to incorporate the teachings of Droz to improve vehicle safety (Droz, [0017]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Yoshino in view of Droz discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a light-emission cycle.
	However, Templeton from the same or similar endeavor teaches a light-emission cycle (Column 19, line 30-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino in view of Droz to incorporate the teachings of Templeton to enhance angular resolution of scanning zones (Templeton, Column 1, line 62-66). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 1, 15wherein the circuitry is further configured to set a range of interest within the certain range and control the optical scanning system to increase a frequency of light emission to the range of interest as compared to other range other than the range of interest within the certain range (Droz, Fig. 5, Templeton, Fig. 5A).  

	Regarding claim 203, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the circuitry is further configured to: receive detection light that has been emitted from the optical scanning system and reflected from an object; and calculate a distance value to the object based on the detection light received by the 25photoreceptor system and a control signal for controlling the light source (Yoshino, Fig. 16, Templeton, Column 14, line 31-46).  

	Regarding claim 4, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 3, wherein the circuitry is further configured to: calculate distance values over the certain range as a whole by at least one scan, and  30set the range of interest with a detection point, to which a relative distance to the object is longest among the calculated distance values, as a center point (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 14, line 31-46).  

	Regarding claim 5, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the certain range is included in a detection range of the distance calculator, 35and 21Client Ref. No. FN201905204 wherein the circuitry is configured to: calculate a distance value to the object; and set the range of interest based on calculated result (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 14, line 31-46).  

	Regarding claim 56, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the circuitry is further configured to: perform two or more scans in the other range other than the range of interest within the certain range; and control the optical scanning system to, for each scan, emit light to a different position 10in the other range other than the range of interest within the certain range (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 18, line 51 – Column 19, line 13).  

	Regarding claim 7, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 2, wherein the circuitry is further configured to: perform two or more scans in the range of interest within the certain range, and  15control the optical scanning system to, for each scan, emit light to a same position in the range of interest within the certain range (Yoshino, Fig. 16, Droz, Fig. 5, Templeton, Column 18, line 51 – Column 19, line 13).  

	Regarding claim 8, Yoshino in view of Droz further in view of Templeton discloses the object detector according to claim 1, wherein a scanning speed of the optical scanning system varies with time, and  20wherein the circuitry is further configured to determine the light-emission cycle based on the scanning speed (Yoshino, Fig. 16, Droz, Fig. 5, [0042], Templeton, Column 18, line 51 – Column 19, line 13).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487